                                                                                        y Ik P
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                       OCT 25 2019
                                       Richmond Division
                                                                                  CLERK,U^.DISTRICT COURT
                                                                                        RICHMOND. VA
JONATHAN ROUSER,

       Plaintiff,

V.                                                                   Civil Action No. 3:18CV7I3


JOHN/JANE DOE,

       Defendant.
                                 MEMORANDUM OPINION


       Plaintiff, a Virginia inmate proceeding pro se and informa pauperis, filed this 42 U.S.C.

§ 1983 action. In order to state a viable claim under 42 U.S.C. § 1983, a plaintiff must allege

that a person acting under color of state law deprived him or her of a constitutional right or ofa

right conferred by a law of the United States. See Dowe v. Total Action Against Poverty in

Roanoke Valley, 145 F.3d 653,658 (4th Cir. 1998)(citing 42 U.S.C. § 1983). Plaintiffs current

allegations fail to provide each defendant with fair notice ofthe facts and legal basis upon which

his or her liability rests. See BellAtl. Corp. v. Twombly, 550 U.S. 544, 555(2007)(quoting

Conley v. Gibson,355 U.S. 41,47(1957)). Accordingly, by Memorandum Order entered on

May 9,2019, the Court directed Plaintiff to submit a particularized complaint within fourteen

(14)days ofthe date of entry thereof. The Court warned Plaintiff that the failure to submit the

particularized complaint would result in the dismissal ofthe action.

       Thereafter,the Court granted Plaintiff an extension oftime and by Memorandum Order

entered on September 26,2019,the Court directed Plaintiff to file his particularized complaint

within eleven(11)days ofthe date of entry thereof. More than eleven(11)days have elapsed

since the entry ofthe September 26,2019 Memorandum Order. Plaintiff failed to submit a
particularized complaint or otherwise respond to September 26,2019 Memorandum Order.

Accordingly, the action will be DISMISSED WITHOUT PREJUDICE.

      An appropriate order will accompany this Memorandum Opinion.

                                                              (sL
                                                M. Hannah Lauck
                                                United States District Judge
Date: OCT 2 5 2019
Richmond, Virginia
